EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samantha Page on 8/25/2022 and 8/26/2022.

The application has been amended as follows: 

Please cancel claims 11 and 12. Additionally:

In claim 3, line 2, please delete “alkali base” and replace with “alkali metal base”

Please delete claims 1, 4 and 7, and replace them with the following claims 1, 4 and 7:

Claim 1. A method for the manufacture of a polyetherimide, the method comprising: 
contacting a halophthalic anhydride having an APHA index of less than 120 and of the formula


    PNG
    media_image1.png
    84
    102
    media_image1.png
    Greyscale

with an organic diamine having an APHA index of less than 100 and of the formula 

H2N-R-NH2

to form a crude bis(halophthalimide) of the formula
 

    PNG
    media_image2.png
    100
    271
    media_image2.png
    Greyscale

contacting the crude bis(halophthalimide) with methanol, hexane, or a combination thereof to provide a slurry; 
filtering the slurry to provide a filtered bis(halophthalimide); 
washing the filtered bis(halophthalimide) with ortho-dichlorobenzene at a temperature of at least 1000C, to provide bis(halophthalimide); 
preparing an alkali metal salt of a dihydroxy aromatic compound having an APHA index of less than 50, wherein the alkali metal salt of the dihydroxy aromatic compound is of the formula 

MO-Z-OM ,

  by a method comprising: 
contacting an aqueous solution of an alkali metal base with a dihydroxy aromatic compound to form an aqueous solution of an alkali metal salt of the dihydroxy aromatic compound; 
contacting the aqueous solution of the alkali metal salt of the dihydroxy aromatic compound with ortho-dichlorobenzene at a temperature sufficient to remove water, to produce an ortho-dichlorobenzene slurry of the alkali metal salt of the dihydroxy aromatic compound; 
homogenizing the ortho-chlorobenzene slurry of the alkali metal salt of the dihydroxy aromatic compound to provide the alkali metal salt of the dihydroxy aromatic compound having an APHA index of less than 50; and 
drying the homogenized ortho-dichlorobenzene slurry of the alkali metal salt of the dihydroxy aromatic compound to less than 20 ppm of moisture in the slurry as measured in the overheads; 
adding a pre-homogenized ortho-dichlorobenzene slurry of an additional base to the homogenized ortho-dichlorobenzene slurry of the alkali metal salt of the dihydroxy aromatic compound at the drying step to form a mixture, wherein the additional base is selected from alkali metal carbonates, alkali hydrides, alkali metal hydroxides, alkali metal phosphates, alkali metal bicarbonates, alkali metal acetates, and combinations thereof; and

contacting the bis(halophthalimide) with the mixture of the alkali metal salt of the dihydroxy aromatic compound having an APHA index of less than 50 and the additional base to form a polyetherimide comprising structural units of the formula 

2Application No. 16/686,520 12PLAS0021-US-PCD (P070322USD) 
    PNG
    media_image3.png
    105
    297
    media_image3.png
    Greyscale

wherein in the foregoing formulae 
X is selected from fluoro, chloro, bromo, iodo, and combinations thereof; 
each R is independently the same or different, and is a substituted or unsubstituted C6-20 aromatic hydrocarbon group, a substituted or unsubstituted straight or branched chain C2-20 alkylene group, a substituted or unsubstituted C3-8 cycloalkylene group, or a combination thereof; 
M is an alkali metal; 
Z is an aromatic C6-24 monocyclic or polycyclic moiety optionally substituted with 1 to 6 C1-8 alkyl groups, 1 to 8 halogen atoms, and combinations thereof; and 
n is an integer greater than 1; 
3Application No. 16/686,52012PLAS0021-US-PCD (P070322USD)wherein the polyetherimide has a Yellowness Index of less than 93.



Claim 4: The method of claim 1, further comprising:
heating an aqueous solution of a disodium salt of a dihydroxy aromatic compound to a temperature of 70°C to 95°C; and 
adding the aqueous solution of the disodium salt of a dihydroxy aromatic compound to heated ortho- dichlorobenzene, such that the temperature of the combination of the added aqueous solution of the disodium salt of a dihydroxy aromatic compound and the heated ortho-dichlorobenzene is 130 to 180°C.



Claim 7: The method of claim 1, wherein the additional base is alkali metal phosphate.



Reasons for Allowance

Claims 1, 3-5, 7, 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to require the limitations previously recited in claims 1, 2, 6, 7 and 9. Claim 1 is therefore free of prior art for the reasons set forth in paragraph 52 of the action mailed 2/15/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766